Title: Notes on Alexander Hamilton and the Enforcement of Neutrality, 6 May 1793
From: Jefferson, Thomas
To: 


1793. May 6. The President shews me a draught of a letter from Colo. H. to the Collectors of the customs, desiring them to superintend their neighborhood, watch for all acts of our citizens contrary to laws of neutrality or tending to infringe those laws, and inform him of it; and particularly to see if vessels should be building pierced for guns.—I told the Pr. that at a conference a few days before Colo. H. and E.R. had concurred in opinion against me that for us to build and sell vessels fit for war would be a breach of neutrality, but that I understood them as agreeing that no opinion should go from the public on that question as not being now necessary: that as to the 1st. part of the letter I did not of a sudden decide it to be improper.—He, on this, returned the letter to Ham. with a desire that he, E.R. and myself would confer on it.
